IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-17,719-16


                           IN RE DENNIS RAY FREEMAN, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 42,132-B IN THE 124TH DISTRICT COURT
                              FROM GREGG COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he sent an application for a writ of habeas corpus via

certified mail to Gregg County, that the application was received on November 7, 2022, but that the

Gregg County District Clerk is refusing to file the application.

       Respondent, the District Clerk of Gregg County, shall state whether Relator’s Article 11.07

habeas application was received and filed, and if so, the date upon which the application was filed.

If the application has been received but not filed, the District Clerk shall state why the application

has not been filed. See TEX . CODE CRIM . PROC. art. 11.07, § 3(b) and (d); TEX . R. APP. P. 73.4(a).

This motion for leave to file will be held. Respondent shall comply with this order within thirty days
                               2

from the date of this order.



Filed: December 14, 2022
Do not publish